Title: Thomas Watwood to John Adams, 18 May 1786
From: Watwood, Thomas
To: Adams, John


          
            
              May it Please Your Excelency
            
            

              Bloomsbury

              May 18th. 1786
            
          

          Some unfortunate conections by Which I have been brought from A
            State of Effluance to that of Indegance nescescated Me to apply My Self to Mr. Lawrence at his lodgings at Mr:
            Stackdals in Picadilly 3 Years Ago begging Only his humain Aid in Ordering Me a Passage
            to My Native City of N: York & was Orderd to Wait on him Next Morning which
            being Sunday Persuaded My Self I had Mistaken My Orders: did not call till Monday when I
            to My great Misfortune was Informd he was gone for France that Morning—Still labouring
            under Some dificulty & Wishing to See that Country in which I drew My first
            Breath and being convinced of the goodness of Your Excelencys heart towards those in
            distress Most humbly beg to Inform Your Excelency I Am so fair from becoming A burthin
            to that Country that I flatter My Self I can render it Many Services—as being well
            Acquainted with the Manufactoring of Many Articles of Smiths & Ironmongery as
            well as Every Branch of Gun Making and can Make it Apear I can Execute as good a Peice
            [of] Workmanship in the above Business,s as Perhaps Most Men in this Country &
            having So Much the Intrest of My Country at hart if your Excelency will Pleas to
            Condcend so far as to recomend Me So fair as that I May Only get Credit for a Passage to
            that Country Am deternind by a Perieverance in Industry to devote My Self to its
            Service
          and Shew My Self ever Gratfuly Your Excellency[s] Most Obedient
            Hble Servt.

          
            
              Thos: Watwood
            
          
        